Citation Nr: 1102761	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to July 
1969.  He died in October 1997.  The Appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).  
The Appellant testified before the undersigned at a Board hearing 
in July 2010.  A transcript of this hearing has been associated 
with the Veteran's VA claims file.

In the October 2007 rating decision, the RO reopened the 
Appellant's claim, observing that service connection for the 
cause of the Veteran's death had been previously denied in an 
unappealed December 1997 rating decision.  However, the Board 
will review the claim of entitlement to service connection for 
the cause of the Veteran's death on a de novo basis in light of a 
recent liberalizing regulation that added three new conditions to 
the list of diseases associated with exposure to certain 
herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010); 38 
C.F.R. § 3.309(e) (2010).  Where there is an intervening 
liberalizing law that may affect the disposition of a claim, VA 
is required to conduct a de novo review of the previously-denied 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 
(2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994) (holding that "[w]hen a provision 
of law or regulation creates a new basis of entitlement to 
benefits . . . an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law or 
regulation"); Kent v. Nicholson, 20 Vet. App. 1, 5-6 (2006).  
Because the Appellant's claim is based on a substantive right 
created by a regulatory provision that did not exist at the time 
of the prior final denial, the adjudication of this claim is not 
a reopening of the first.  As such, the Board has identified the 
Appellant's claim as indicated on the first page of this 
decision.

This appeal was previously subject to a stay action pursuant to 
Chairman's Memorandum No. 01-09-25, "Stay of Appeals Affected by 
New Herbicide-Related Presumptions" (Nov. 20, 2009); however, 
this stay was lifted by Chairman's Memorandum No. 01-10-37, 
"Lifting of Stay of Appeals Affected By New Herbicide-Related 
Presumptions" (Nov. 1, 2010).  Therefore, the Board may proceed 
with adjudication.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 1997.  His death certificate 
lists the immediate cause of death as atherosclerotic 
cardiovascular disease.

2.  The Veteran served in the Republic of Vietnam from May 1967 
to May 1968.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.309(e), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  To the extent that there may be any deficiency 
of notice or assistance with respect to this appeal, there is no 
prejudice to the Appellant in proceeding with this appeal given 
the favorable nature of the Board's decision.

II.  Service Connection for the Cause of the Veteran's Death

The Appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  For the reasons explained below, 
the Board finds that in light of a recent liberalizing regulation 
that expanded the presumptive conditions associated with 
herbicide exposure to include ischemic heart disease, entitlement 
to service connection for the cause of the Veteran's death is 
warranted.

To establish service connection for the cause of the Veteran's 
death, the medical evidence must show that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2010).  The death of a Veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2010).

Pertinent law and regulations provide that a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent.  38 C.F.R. § 
3.307(a)(6)(iii) (2010).  The Veteran's service personnel records 
show that he served in the Republic of Vietnam from May 1967 to 
May 1968.  The Veteran is therefore presumed to have been exposed 
to an herbicide agent.

Certain diseases shall be service connected if the Veteran was 
exposed to an herbicide agent during service, if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  

During the course of this appeal, VA added three disabilities to 
the presumptive disabilities listed in 38 C.F.R. § 3.309(e).  
Specifically, on August 31, 2010, the Secretary of Veterans 
Affairs published in the Federal Register a final rule amending 
38 C.F.R. § 3.309(e) to establish presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and 
chronic B cell leukemias.  75 Fed. Reg. 53,202 (August 31, 2010).  
The final rule is applicable to claims pending before VA on 
August 31, 2010.  Id.  Therefore, the Board finds the amended 
regulation applies to the current claim.  

The record includes an October 3, 1997 death certificate which 
shows that the Veteran died of atherosclerotic cardiovascular 
disease.  Amended § 3.309(e) defines ischemic heart disease as 
including atherosclerotic cardiovascular disease.  Id. at 53,216. 

In short, VA regulations dictate that the Veteran's fatal 
atherosclerotic cardiovascular disease is presumed to have been 
incurred during service based on his exposure to herbicides in 
Vietnam.  As such, service connection for the cause of the 
Veteran's death is warranted, and the benefit sought on appeal is 
granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


